        Case 1:20-cv-03677-LGS-KHP Document 94 Filed 11/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                              11/10/2020
GERALDINE MAHOOD, et al.,

                                                Plaintiffs,            20-CV-3677 (LGS) (KHP)

                             -against-                                     Discovery Order

NOOM INC.

                                                Defendant.

-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Consistent with the telephonic case management conference held today – November

10, 2020 – in the above-captioned matter, the parties are directed as follows:

Dispute Concerning ESI Platforms

         The parties raised a dispute with respect to the eDiscovery platform and/or vendor that

Defendant Noom should use to export electronic data to a review platform. Defendant

proposes using Google Vault. Plaintiffs have raised concerns that Google Vault does not export

certain metadata categories that they require. The parties shall meet and confer on this issue

and file a joint letter on ECF by Friday, November 13, 2020 updating the Court as to whether

the issue has been resolved or, alternatively, setting forth the issue for resolution by the Court.

Each side will be permitted no more than 2 pages to set forth its position in the letter.

Joint Confidentiality Stipulation

         In connection with the parties’ dispute regarding communications with non-parties who

are former employees of Noom, by November 24, 2020, the parties are directed to submit a
        Case 1:20-cv-03677-LGS-KHP Document 94 Filed 11/10/20 Page 2 of 3




Proposed Order for the Court’s consideration setting forth the information that must be

provided to the non-party by defense counsel and plaintiffs’ counsel prior to engaging in

substantive discussions about this case with the non-party.

Requests for Production

        At today’s conference the parties represented that there are 52 requests for production

with outstanding issues that need to be addressed. The Parties also informed the Court that

these requests are listed in a chart similar to the one suggested by the Sedona Conference.

(See ECF No. 65-1.) To expedite resolution of these issues, Plaintiffs shall modify the existing

chart to add: (1) a column in which they will state, for each of the 52 requests, the element(s)

of the claim(s) they have asserted to which the documents requested relate; (2) a column

containing, for each request, the information that they understand Noom has offered to

provide in response to the request and/or Noom’s principle objection to the request; and (3) a

column for Noom to complete to clarify its position. By November 17, 2020, Plaintiffs shall

provide to Noom the Chart with columns 1 and 2 above completed. The updated chart with all

3 columns above completed shall be submitted to the Court by no later than November 24,

2020.

Subpoena Response Deadline

        The Court hereby extends the Plaintiffs’ time to respond to the outstanding subpoena to

non-party Meyer until December 15, 2020. Before that deadline, counsel for both parties are

directed to meet and confer in order to narrow the scope of the subpoena demands, to the

extent appropriate, given the needs of the case.



                                                 2
     Case 1:20-cv-03677-LGS-KHP Document 94 Filed 11/10/20 Page 3 of 3




      SO ORDERED.

Dated: New York, New York
       November 10, 2020


                                         ______________________________
                                         KATHARINE H. PARKER
                                         United States Magistrate Judge




                                     3
